Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 101 rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility or a well-established utility.
This system is clearly inoperative device and/or perpetual motion device because:
1) In figure 2, if the buoyance force of flotation device 14 works, then the whole tubular apparatus 50 rotates clockwise.  However, in figure 3, if the buoyancy force would cause the whole apparatus rotate counterclockwise.  The apparatus moves back and forth between clockwise and counterclockwise directions.  Thus, the output of the force cannot produce a rotating force to drive motor/generator as claimed and/or disclosed.  
2) From the specification, lines 10-22 of page 6, Applicant discloses the operation of the system as follows:
“In operation, when the flotation device is located at the downside end of the tube or optionally proximal thereto or extending outwards therefrom, the buoyancy of the floatation device may cause the downside end to rise while the opposing upside end pivots downwards. In this state, the angle formed by the tube relative to the vertical axis of the pole may be, as previously mentioned, 70 degrees, although it may optionally be more or less. As a result of the angled position of the tube, gravitational forces operating on the self-weight of the floating device may pull the floatation device towards the downside end of the tube (previously the upside end). Once at the downside end, the buoyancy of the floatation device causes the present downside end to rise while the previously downside end is the present pivoted downwards. As previously, once the tube reaches the predetermined angle, the floatation device may be pulled downwards by gravitation back into the previously downside end. This action of both ends pivoting upwards and downward may then be cyclically repeated.”

The disclosed operation is clearly inoperative.  Note the following figure 2 from this application.


    PNG
    media_image1.png
    927
    771
    media_image1.png
    Greyscale


It’s very clear that the gravity force (weight) of flotation device 14 is opposed by two much more powerful forces: F1=buoyancy force, and F2=water resistance force.  Because the whole system is underwater, the flotation device 14 is subjected to buoyance force at both upper or lower positions.  As shown in figure 2 above, buoyancy force F1 acts against the flotation device 14 and prevents that from coming out of hollow tube 16.  Because device 14 is used as a flotation device, it must be subjected to buoyancy force at all locations.  F2 is water resistance force is also very strong that would prevent the flotation device from going into the water.  For example, if a car falls and sinks into a pond, it’s very difficult to open the doors at first due to water resistance outside the car, the door can be opened only if the car is filled with water.  In this invention, if Applicant relies on gravity to move the flotation device 14 into water, then the water pressure of F2 is much stronger than the gravitational force and stops the flotation device 14 from getting into water.  
3) If the apparatus 50 rotates, then it’s impossible to pass the vertical position because there is no force vector to rotate the apparatus at the vertical position.  The buoyancy force only acts upward, the gravity force only acts downward, and those two forces do not produce any rotating force.

Claims 1-17 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Al-Mutairi, Torabi, Tuokkola, and Rohrer disclose underwater power systems using pivot telescopic cylinders.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/17/2022